Citation Nr: 0334231	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to an increased disability rating for 
residuals of a left ankle fracture status post subtalar 
fusion, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information 
forms submitted by the veteran in June 
2003, the RO should obtain copies of 
records of treatment that he received 
from Dr. Mark A. Salvaggio, Union County 
Hospital, and Raleigh Outpatient Clinic.  

2.  In addition, the RO should also 
procure copies of records of treatment 
that the veteran received from the Durham 
VA Medical Center (VAMC) since January 
1998, the Ashville VAMC from January 1997 
to December 1998, the Salisbury VAMC from 
January 1997 to December 1998, and the 
Fayetteville VAMC since January 1998.  

3.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to assess the 
current level of disability associated 
with his left ankle.  Send the claims 
folder to the examiner for review.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  
The examiner should record the range of 
motion in the veteran's left ankle 
observed on clinical evaluation and 
should assess whether the ankle exhibits 
any disability to include limitation of 
motion, pain, or instability.  In 
particular, in reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion of 
motion, if any, accompanied by pain.  

The examiner should determine whether the 
left ankle disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
all opinions should be provided.  

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
gastrointestinal examination to determine 
whether any current gastrointestinal 
disability is associated with service.  
The record shows that the veteran was 
treated for gastroenteritis in service.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the diverticulitis identified 
during hospitalization in January 1997 is 
related to the gastroenteritis reported 
in service.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not that any other 
current gastrointestinal disease is 
related to the gastroenteritis identified 
in service.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



